Citation Nr: 1016812	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for cervical 
spondylitic disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a nasal fracture.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for left 
patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
October 1972 and from March 1977 to July 1994.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In his June 2005 notice of disagreement and his January 2006 
statement, the Veteran indicated that his cervical spine 
disability has also caused a low back disability.  The issue 
of entitlement to service connection for a low back 
disability, to include as secondary to the Veteran's service-
connected cervical spine disability has not previously been 
adjudicated, and is not before the Board at this time.  
Accordingly, it is referred to the RO for appropriate action.

The issues of an increased rating for cervical spondylitic 
disease, an increased rating for a right knee disability, an 
initial compensable rating for left patellofemoral syndrome 
and an initial increased rating for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examinations in connection with the 
service-connected PTSD, the service-connected right knee 
disability, the service-connected left patellofemoral 
syndrome, the service-connected nasal fracture and the 
service-connected cervical spondylitic disease were conducted 
in March 2005.  The Veteran has submitted evidence, which 
indicates that his conditions have worsened since that time, 
and that he should not be working due to the severity of his 
medical conditions.  See June 2005 notice of disagreement 
(NOD), January 2006 statement from the Veteran, and March 
2006 VA Form 9 (Form 9).

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

During his March 2005 VA general examination, the Veteran 
complained of constant neck pain, that traveled from the neck 
to the back and left arm, elicited by physical activity and 
relieved by Naproxen and Hydrocodone.  The Veteran reported 
that he could function with pain medication and that his 
cervical spine condition was not incapacitating.  He reported 
that functional impairment from the neck disability included 
difficulty turning and difficulty with extension.  He also 
reported that he had not lost any time from work due to his 
neck disability.  However, in his May 2006 Form 9, the 
Veteran stated that his cervical spine disability had 
worsened; that the condition was so painful that he could 
barely work; and that the pain was unmanageable.  

The March 2005 VA examiner noted that the Veteran's 
orthopedic conditions hampered his work because of the 
various terrains on which he had to stand and due to the 
walking required by his work.  In his June 2005 NOD, the 
Veteran claimed that his knees were painful; that he had pain 
when squatting, climbing stairs, bending or during any other 
type of movement, and that he was taking more medication.  In 
his January 2006 statement, the Veteran claimed to have 
severe pain in his back and knees and that he was unable to 
work due to the severity of his conditions.  In his May 2006 
Form 9, the Veteran claimed that he experienced pain in his 
knees every day, as opposed to his reports of only 
intermittent knee pain on examination in May 2005.  

In his June 2005 NOD, the Veteran noted that he worked as a 
surveyor, which meant that he did not have to deal with too 
many people, but that he could not get along with the one 
person he did have to work with.  He also indicated that his 
PTSD condition had deteriorated again because he had not been 
able to see his treating psychiatrist at the VA clinic and 
thus, had not been able to obtain his medication.  In his May 
2006 Form 9, the Veteran claimed that his job was in jeopardy 
due to his PTSD symtpomatology, and that he had major 
difficulty getting along with other people and kept himself 
totally isolated from others.  In a statement received in 
July 2006, J.R., the Veteran's supervisor stated that the 
Veteran had severe psychiatric problems, which included 
erratic behavior, talking to himself and an inability to 
focus.  He also indicated that the Veteran had problems 
getting along with other supervisors on his job.

During his March 2005 VA examination, the Veteran complained 
of sinus problems and difficulty breathing through the nose; 
however, the March 2005 VA examiner did not make any findings 
as to whether there was a 50 percent obstruction of the 
Veteran's nasal passage on both sides or a complete 
obstruction of one side.  In his June 2005 notice of 
disagreement, the Veteran claimed that his nasal fracture 
only allowed him 50 percent air in one nostril and 20 percent 
air in the other nostril, and that he could not breathe 
without flonase.  

New VA examinations are warranted to determine the current 
severity of his PTSD, right knee disability, left 
patellofemoral syndrome, cervical spondylitic disease and 
nasal fracture.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since 2006.

The Board also notes that the appellant has not been provided 
the specific notice required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This remand will give the appellant an 
opportunity to receive such notice.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided any 
additional notice required under 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Obtain copies of records of treatment, 
VA and private, for PTSD, the right and 
left knees, the cervical spine and the 
nose and nasal fracture since 2006.

3.  Schedule the Veteran for an 
examination to determine the current level 
of disability due to his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's PTSD 
on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  Schedule the Veteran for an 
examination to determine the current level 
of disability due to his service-connected 
nasal fracture.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  The examiner should make 
specific findings as to whether there is a 
50% obstruction of the nasal passage on 
both sides or a complete obstruction of 
one side.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
nasal fracture on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right and left knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected right and left knee 
disabilities, and to the extent possible 
distinguish the manifestations of the 
service-connected disabilities from those 
of any other disorder present.  Any 
indicated studies, including X-ray studies 
and range of motion testing in degrees, 
should be performed.  

In reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if 
either of the knees lock and if so the 
frequency of the locking.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected right and left knee 
disabilities on his ability to work.  
The rationale for all opinions expressed 
should also be provided.

6.  Schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise to determine the current degree 
of severity of the Veteran's service-
connected cervical spine disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected cervical disability, and 
to the extent possible distinguish the 
manifestations of the service-connected 
disability from those of any other disorder 
present.  Any indicated studies, including 
X-ray studies and range of motion testing 
in degrees, should be performed.  

In reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should indicate whether there 
is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment of 
the lower extremities due to disc disease 
should be identified, and the examiner 
should assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should assess 
the frequency and duration of any episodes 
of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected cervical spine disability 
on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

7.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



